EXHIBIT 10.1
 


EMPLOYMENT AGREEMENT


This Agreement is made and entered into effective as of the 6th day of May,
2008 by and between SOUTHERN CONNECTICUT BANCORP, INC. and it subsidiary, THE
BANK OF SOUTHERN CONNECTICUT, having its principal place of business in New
Haven, Connecticut (hereinafter referred to as the “Employer”) and Stephen V.
Ciancarelli, residing in Smithtown, New York (hereinafter referred to as the
“Employee”).
 
W I T N E S S E T H
 
WHEREAS, the Employee is experienced in the financial oversight of a financial
services company; and
 
WHEREAS, the Employer desires to secure the services of the Employee on the
terms herein set forth; and
 
WHEREAS, the Employee is willing to enter into this Agreement on said terms;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto, intending to be legally bound, do hereby mutually
covenant and agree as follows:
 
1.  Employment:  The Employer agrees to employ the Employee as Senior Vice
President and Chief Financial Officer of the Employer beginning May 5, 2008, for
the Term of Employment as defined in Section 2, and the Employee accepts said
employment and agrees to serve in such capacity upon the terms and conditions
hereinafter set forth.
 
2.  Term of Employment:  The Term of Employment shall commence on May 5, 2008,
and end on May 4, 2010.  Notwithstanding the foregoing, the Term of Employment
shall end if sooner terminated as provided in Section 5.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
3.  Duties of Employment:  The Employee agrees that, so long as he shall be
employed by the Employer, the Employee shall perform all duties assigned or
delegated to him under the By-laws of the Employer and/or from time to time by
the independent Board of Directors of the Employer consistent with his position
as Senior Vice President and Chief Financial Officer.  The Employee shall be
responsible for and perform all acts and services customarily associated with
such position, devoting his full time, best efforts and attention to the
advancement of the interests and business of the Employer.  The Employee shall
not be engaged in or concerned with any other duties or pursuits which are
competitive or inconsistent with the interests and business of the Employer.
 
4.  Compensation:  During the Term of Employment, the Employer shall pay to the
Employee as compensation for the services to be rendered by him hereunder the
following:
 
(a)  The Employer shall pay to the Employee a base salary at the annual rate of
ONE HUNDRED FIFTY THOUSAND DOLLARS ($150,000.00) from May 5, 2008 to May 4,
2009.  The Employer shall pay to the Employee a base salary of ONE HUNDRED SIXTY
FIVE THOUSAND DOLLARS ($165,000.00) for the period from May 5, 2009 to May 4,
2010.   Such compensation shall be payable in accordance with normal payroll
practices of the Employer.
 
(b)  In addition to the base salary set forth in (a) above, the Employee shall
be entitled to salary increases and other such merit bonuses reflecting job
performance achievements, and/or such other form(s) of merit compensation, as
the independent Board of Directors of the Employer may in its discretion
determine at the end of each calendar year(s) during the Term of
Employment.  The independent Board of Directors may establish one or more
individual or corporate goals for each year, the achievement of which may be
made a condition to the payment of any additional compensation to the
Employee.  Such goals shall be communicated to the Employee and shall be stated
to be a condition to the payment of such additional compensation to the
Employee.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c)  The Employee shall be entitled to receive THREE THOUSAND (3,000) SHARES of
restricted stock of Southern Connecticut Bancorp, Inc., vesting one third on May
5, 2009, one third on May 5, 2010 and one third on May 5, 2011.
 
(d)  At the end of each month during the Term of Employment, the Employer shall
reimburse the Employee for reasonable business related travel and entertainment
expenses, bank related education, other ordinary business expenses and
convention expenses incurred by Employee in the course of performing his duties
for the Employer hereunder.
 
(e)  The Employer shall provide group life insurance, comprehensive health
insurance and Major Medical coverage for the Employee comparable to such
coverage provided for officers of the Employer generally.  The Employee shall be
eligible to participate in any profit sharing plan or Section 401(k) plan of the
Employer in accordance with the terms thereof.
 
(f)  The Employer shall reimburse Employee on a monthly basis for expenses
related to voice transmission of a mobile communication device (cell phone).
 
5.  Termination of Employment.
 
(a)  The Employer shall have the right to terminate this Agreement upon the
occurrence of any one of the following events:


 
(1)
The Employee’s conviction of a felony or any other crime involving the
Employee’s morals or honesty;



 
(2)
Dereliction in the performance of the Employee’s duties hereunder;



 
(3)
Failure of the Employee to adhere to the policies set forth by the Board of
Directors of the Employer;



 
(4)
Failure of the Employee to qualify for a bond;

 
 
 
3

--------------------------------------------------------------------------------

 

 
 
(5)
Death, total disability, or drug abuse or alcoholism, which prevents the
Employee from performing his functions under this Agreement; or



 
(6)
Material non-compliance with the objectives and goals of the position as
mutually agreed upon between the Employer and Employee.



(b)  Should the Employer enter into a “Business Combination” during the Term of
Employment, the entity remaining after the “Business Combination” occurs shall
pay the Employee a lump sum payment in an amount equal to two times the total of
the Employee’s then current base annual salary plus the amount of any bonus for
the prior calendar year in the event that the Employee is not offered a position
with the remaining entity at the Employee’s then current base annual salary.  In
such event, such payment shall be in addition to any compensation otherwise due
the Employee under the following subparagraph (c) or any other provision of this
Agreement and all of the Employee’s stock options and restricted stock
previously granted to the Employee by the Employer shall immediately become
fully vested.  As a condition of the closing or acquisition of stock resulting
in a “Business Combination,” the entity remaining shall agree in writing to
honor and comply with this paragraph 5(b).  A “Business Combination” for
purposes of this Agreement shall be defined as the sale by the Employer of all
or substantially all of its assets, the acquisition of fifty-one (51%) of the
Employer’s outstanding voting stock, or the merger of the Employer with another
corporation as a result of which the Employer is not the surviving entity.
 
(c)  In the event of a termination of employment of the Employee by the Employer
(including a termination under subparagraph 5(b) above) other than a termination
under subparagraph 5(a), the Employee shall be entitled to continuation of
benefits under subparagraph 4(e) of this Agreement for the balance of the
unexpired Term of Employment to be paid at the Employee’s option in a lump sum
or ratably over the balance of said term.
 
 
 
4

--------------------------------------------------------------------------------

 
 
6.  Vacation.  During the Term of Employment, the Employee shall be entitled
each year to a vacation of at least three (3) weeks, and during such time his
compensation shall be paid in full.  The period of vacation selected each year
shall be with approval of the Employer.  Vacation time which is not taken by the
Employee in any year may not be accumulated or carried over from year to
year.  The Employee shall be entitled to be paid for any unused accrued vacation
time after termination of the Employee’s employment hereunder for the year of
the Employee’s termination.  Normal bank holidays, seminars or convention
attendance, teaching at banking schools or speaking engagements shall not be
considered as part of the Employee’s vacation period.  The Employee shall comply
with any banking regulations relating to the scheduling of vacation time.
 
7.  Notices.  All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person to the Employee or to the Secretary of
the Employer and the Chairman of the Compensation Committee, or if mailed,
postage prepaid, registered or certified mail, addressed, in the case of the
Employee, to his last known address as carried on the personnel records of the
Employer, and, in the case of the Employer, to the corporate headquarters,
attention of the Secretary and to the Chairman of the Compensation Committee at
his place of business, or to such other address as the party to be notified may
specify by notice to the other party.
 
8.  Successors and Assigns.  The rights and obligations of the Employer under
this Agreement shall inure to the benefit of and shall be binding (except as to
the positions and duties of the Employee) upon the successors and assigns of the
Employer, including, without limitation, any corporation, individual or other
person or entity which may acquire all or substantially all of the assets and
business of Employer or with or into which the Employer may be consolidated or
merged or any surviving corporation in any merger involving the Employer.
 
 
 
5

--------------------------------------------------------------------------------

 
 
9.  Arbitration.  Any dispute which may arise between the parties hereto shall
be submitted to binding arbitration in New Haven, Connecticut, in accordance
with the Employment Rules of the American Arbitration Association provided that
any such dispute shall first be submitted to the Employer’s Board of Directors
in an effort to resolve such dispute without resort to arbitration.  A single
arbitrator shall decide each dispute.  In any dispute which is submitted to
arbitration, the arbitration costs and attorney’s fees of the prevailing party
shall be paid by the other party.
 
10.  Severability.  If any of the terms or conditions of this Agreement shall be
declared void or unenforceable by any court or administrative body or competent
jurisdiction, such term of condition shall be deemed severable from the
remainder of this Agreement, and the other terms and conditions of this
Agreement shall continue to be valid and enforceable.
 
11.  Construction.  This Agreement shall be construed under the laws of the
State of Connecticut.  Words of the masculine gender mean and include
correlative words of the feminine gender.  Section headings are for convenience
only and shall be considered a part of the terms and provisions of the
Agreement.
 
IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by a duly
authorized officer and Employee has hereunto set his hand, effective as of the
date first written above.
 
 
 
6

--------------------------------------------------------------------------------

 

 


 
EMPLOYER:



SOUTHERN CONNECTICUT BANCORP, INC.
THE BANK OF SOUTHERN CONNECTICUT, INC.






 
BY: /S/ CARL R. BORRELLI

      CARL R. BORRELLI
      Chairman, Compensation Committee




 
EMPLOYEE:





BY: STEPHEN V. CIANCARELLI
Stephen V. Ciancarelli
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------